DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09 July 2021 and 27 January 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings were received on 14 April 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8 and 15 are independent claims. Regarding independent claim 1, the prior art of record does not disclose the following limitation: “implement an artificial intelligence component to: identify a plurality of factors from the process data associated with each of the plurality of processes; identify a target variable associated with each of the plurality of processes; and create a plurality of data domains based on mapping each of the plurality of factors with the target variable associated with each of the plurality of processes; a data analyzer coupled to the processor, the data analyzer to implement a first cognitive learning operation to: identify a factor range associated with each of the plurality of factors, the factor range comprising the plurality of data domains associated with a factor from the plurality of factors relevant to the target variable for a process from the plurality of processes; and deconstruct the factor range for each of the plurality of factors to identify a plurality of data partitions comprising the plurality of data domains associated with the plurality of factors relevant to the target variable classified into first set of value intervals; a data pruner coupled to the processor, the data pruner to: identify a data pruning activator based on the plurality of data partitions, the data pruning activator to identify a preponderant data partition from the plurality of data partitions relevant to processing the query and neglect the remaining plurality of data partitions; implement a second cognitive learning operation to identify a plurality of clusters associated with the preponderant data partition, each of the plurality of clusters comprising the plurality of data domains associated with the preponderant data partition relevant to the target variable classified into a second set of value intervals; and identify a preponderant cluster from the plurality of clusters based on the second set of value intervals; and a confidence predictor coupled to the processor, the confidence predictor to implement a third cognitive learning operation to: identify a confidence score associated with the preponderant cluster from the plurality of clusters; and generate a process optimization result based on the preponderant cluster from the plurality of clusters and the confidence score associated with the preponderant cluster, the process optimization result comprising each of the plurality of processes optimized for resolution of the query.” The limitations of independent claims 8 and 15 parallel independent claim 1, therefore they are allowed for similar reasons. Claims 2-7, 9-14 and 16-20 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169